DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
In light of Applicant's submission filed June 30, 2022, the Examiner has withdrawn 35 USC § 112(b) and has maintained and updated the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 8, and 15
establishing an evaluation model of factor weights and an evaluation model of factor scores by training weight data and score data of multiple factors that affect fire risk in facilities; 
 acquiring factor information in a current environment, the factor information comprising a number of faults of each item of fire-fighting equipment; 
inputting the factor information in the current environment into the evaluation models of the factor weights and the factor scores; 
calculating dynamic weight data and score data of multiple factors in the current environment;
calculating a fire-risk value by inputting the dynamic weight data and the score data of multiple factors in the current environment into a risk evaluation model; 
determining whether the current environment satisfies a predefined first condition in respect of environmental characteristic, wherein the first condition in respect of environmental characteristic is a lower threshold value of a predetermined range of total score value of multiple factors; 
  sampling the weight data and the score data of the multiple factors, when the current environment satisfies the predefined first condition in respect of environmental characteristic; and
adjusting the evaluation models of the factor weights and the factor scores respectively by training the sampled weight data and the sampled score data of the multiple factors.  
	The limitations of independent claim 1, 8, 15 as detailed above, as drafted, falls within the “Mental processes” grouping of abstract ideas namely concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” because the claims disclose evaluating, inputting, determining sampling and calculating . Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recite the additional elements of using a server, processor, storage device, and  non-transitory computer readable storage medium.  The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of evaluating, inputting, determining sampling and calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, non-transitory computer readable storage media, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0014] of the applicant’s specification for example, “The acquiring device  can be an electronic device having at least one sensing device, and is used for collecting environmental information based on a deep learning project. The electronic device can be a smart terminal device, such as a smart phone, a tablet, a laptop computer, or a
desktop computer etc...”
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-7, 9-14, 16-20 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2-7, 9-14, 16-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, Claims 1-5, 7-12, and 14-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-5, 7-12, and 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al.(US 2018/0349817) in view of Davidson et al. (US 2016/0163186)
	Claim 1, 8, and 15: Goel discloses a risk evaluating method, system, and computer-readable storage medium based on deep learning applied in a server comprising:  	establishing an evaluation model of factor weights and an evaluation model of factor scores by training weight data and score data of multiple factors; [0050-0056], [0094-0097]; [0241]; [0237]; and [0293]) 		inputting the factor information in the current environment into the evaluation models of the factor weights and the factor scores; [0049,0050-0053] 	calculating dynamic weight data and score data of multiple factors in the current environment;[0128]
 	determining a current risk evaluation result by inputting the dynamic weight data and the score data of multiple factors in the current environment into a risk evaluation model; [0128,0140]
 	determining whether the current environment satisfies a predefined first condition in respect of environmental characteristic; [0270, 0279]
 	sampling the weight data and the score data of the multiple factors, when the current environment satisfies the predefined first condition in respect of environmental characteristic; [0039, 0291] and
 	adjusting the evaluation models of the factor weights and the factor scores respectively by training the sampled weight data and the sampled score data of the multiple factors. [0050-0053, 0291] but does not explicitly disclose acquiring factor information in a current environment, the factor information comprising a number of faults of each item of fire-fighting equipment; determining whether the current environment satisfies a predefined first condition in
respect of environmental characteristic, wherein the first condition in respect of environmental characteristic is a lower threshold value of a predefined range of total score value of multiple factors; 	However Davidson discloses acquiring factor information in a current environment, the factor information comprising a number of faults of each item of fire-fighting equipment; [0152] determining whether the current environment satisfies a predefined first condition in
respect of environmental characteristic, wherein the first condition in respect of environmental characteristic is a lower threshold value of a predefined range of total score value of multiple factors;(see for example [0087, 0152] table 9)  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Goel to include acquiring factor information in a current environment, the factor information comprising a number of faults of each item of fire-fighting equipment; determining whether the current environment satisfies a predefined first condition in respect of environmental characteristic, wherein the first condition in respect of environmental characteristic is a lower threshold value of a predefined range of total score value of multiple factors in order to determine if the fire equipment would not be within acceptable guidelines. 
 	Claim 2, 9, 16: Goel and Davidson discloses the method according to claim 1, further comprising:
 	 acquiring the factor information in the current environment, when the current environment does not satisfy the predefined first condition in respect of environmental characteristic; [0134]
 	inputting the factor information in the current environment into the evaluation models of the factor weights and factor scores; [0050-0056]and
 	calculating dynamic weight data and score data of multiple factors in the current environment. [0136]

 	Claim 3, 10, 17: Goel and Davidson discloses the method according to claim 1, further comprising: 	 determining whether the current environment satisfies a predefined second condition in respect of environmental characteristic; [0060]
 	inputting the factor information in the current environment into the evaluation models of the factor weights and the factor scores, when the current environment satisfies the predefined second condition in respect of environmental characteristic;[0075] and
 	calculating dynamic weight data and score data of multiple factors in the current environment. [0136]

 	Claim 4,11, 18: Goel and Davidson discloses the method according to claim 1, further comprising: determining the multiple factors, the weight data of each factor, and the score data  of each factor through Analytic Hierarchy Process.[0089]

 	Claim 5,12, 19: Goel and Davidson discloses the method the method according to claim 1, the method of establishing an evaluation model of factor weight and factor score by training the weight data and score data of multiple factors comprises: training the weight data and the score data of the factor in a neural network respectively, until actual output values and target output values are within an allowable error range; and establishing the evaluation model of the factor weights and the evaluation model of the factor scores. [0274-0276]

 	Claim 7, 14, 20: Goel and Davidson discloses the method according to claim 1, the method of determining whether the current environment satisfies the predefined first condition in respect of environmental characteristic comprises: [0125]
 	determining whether the total score of multiple factors in the current environment is less than the lower threshold value of the predefined range of total score value of multiple factors. [0124]

Response to Arguments
 	Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 	The applicant argues in regards to the 35 U.S.C 101 rejection that claim 8 is directed to a statutory category, because directed to a server comprising at least one processor and a storage device storing instructions for execution by the at least one processor to cause the at least one processor to implement multiple functions, the Examiner respectfully disagrees as stated in the previous office action the processor and storage are merely generic computing elements performing the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of evaluating, inputting, determining sampling and calculating). Thus, the additional elements of claim 8 do not make it a statutory category. The applicant further argues that the additional elements provide significantly more than the abstract idea, because the claims use an evaluation model that is adjusted and corrected by using the factors that affect fire risk in the facilities, and a fire-risk value can be determined according to the factors and the risk evaluation model, the Examiner respectfully disagrees the evaluation model is not actually improved upon, nor does it seem that the evaluation model takes a training set of data, creates a second set of data based on the first set of data and train the evaluation model using the second set of data. The applicant’s claims appear to merely input data into the evaluation training model, perform a calculation, sample the data, adjust score by training the sampled weight and the sampled score data. It does not seem to improve upon the evaluation model, nor is it training the evaluation training model in a second stage using the second training set. The applicant further asserts that the application improves the technology of fire risk evaluation, but this assertion is moot due the applicant not providing any arguments or evidence has to how/why the technology of fire risk evaluation is improved. The claims do not appear to  have limitations that are indicative of a practical application. Thus the 35 U.S.C. 101 rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Llana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622